DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. Examiner notes that an interview was held discussing the current amendments on 10/28/2020 in which the Examiner stated that the reference did not appear to drop signals. Further examination of the reference however shows that the reference meets the limitations of the claim. Applicant argues that the CO reference does not drop the worst signal in view of the pre-specified accuracy criterion. It is argued that CO teaches away from the embodiment since CO selects sensors based on best accuracy. Examiner respectfully disagrees. 
CO states on pg. 1 right col. “Instead of deploying sensor nodes densely, the system use temporary sensors and later those sensors are replaced with estimation models”. By replacing a sensor with a model, it is effectively dropped. Thus this meets the limitation of dropping a signal or sensor. §4.5 ¶2 states “One strategy is to train a model using all the available data for training, so that the trained method is optimised over as many situations as possible. Then use the learnt model to estimate values for the full estimation period” which is analogous to the accuracy criterion. As such the CO reference reasonably meets the limitations of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, 15-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al. US 2013/0159223 in view of Gross et al. US 2008/0255819 further in view of Cardell-Oliver, Rachel, and Chayan Sarkar. "Robust sensor data collection over a long period using virtual sensing." [herein CO].
Regarding claims 1 and 10, Bahl teaches “a method for optimizing deployment of sensors in a computer system, comprising: generating a training data set by gathering a set of n signals from n sensors in the computer system during operation of the computer system” ([0065] “At 602, test sensor data from a set of one or more test mobile devices, along with associated training labels, are received. The virtual sensor will be developed such that it includes one or more inference models, the inference models configured to accept physical sensor data as input and to output inferences that represent predictions or estimates of a physical phenomenon based on the physical sensor data”); 
“using an inferential model to replace one or more signals in the set of n signals with corresponding virtual signals” ([0050] “The inference model learner 402 and the sensor substituter 404 yield inference models M1 through Mn that are configured to accept sensor data of various types from the set of test devices”),
Bahl does not explicitly teach the remaining limitations. Gross however teaches “generating a design for an optimized version of the computer system, which includes sensors for the remaining signals, but does not include sensors for the replaced signals” (Gross [0040] “Server 100 then computes values for virtual sensors 106 (step 302). While doing so, server 100 inputs the values collected from internal sensors 102 into the inferential sensing model to determine estimated values for the virtual sensors 106. (Recall that virtual sensors 106 represent the absent external sensors 104 and any removed internal sensors 102.)”) 
“wherein during operation, the optimized version of the computer system computes the virtual signals from the remaining signals” (“Server 100 then computes values for virtual sensors 106 (step 302). While doing so, server 100 inputs the values collected from internal sensors 102 into the inferential sensing model to determine estimated values for the virtual sensors 106.)“and uses the virtual signals and the remaining signals while performing prognostic pattern-recognition operations to detect incipient anomalies that arise during execution of the computer system” ([0041] “server 100 forwards the computed values to a control-and-monitoring mechanism (step 304). The control-and-monitoring mechanism monitors both the values sampled by internal sensors 102 and the values computed for the virtual sensors 106. The control-and-monitoring mechanism then determines if an abnormality exists in the values (step 308). For example, an abnormality exists if a sampled or computed value indicates a vibration within the server has exceeded a threshold”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bahl with that of Gross since “As computer systems become more complex, it is desirable to provide more monitoring sensors. Unfortunately, additional physical sensors are costly. They also require support hardware (such as analog-to-digital (A/D) conversion chips) and consume precious real estate within the computer system” Gross [0007] which shows that by using virtual sensors to replace actual sensors, it is more efficient to the system.
Both references do not explicitly teach cross correlation. CO however teaches “wherein the virtual signals are computed based on cross-correlations with unreplaced remaining signals in the set of n signals” (CO pg. 1 right col. last ¶ “In order to address the long range estimation problem in sensor networks, we propose a long range virtual sensing (LRVS) framework that harnesses cross-correlation amongst sensors. The basic idea behind our LRVS estimation mechanism is to estimate data for a node by utilizing the sensed values from a correlated neighbor. Cross-correlation is a promising approach because sensors in the same system will all be subject to the same seasonal, diurnal and hidden contexts”);
“wherein using the inferential model to replace the signals in the set of n signals comprises iteratively performing the following operations while ensuring that a pre-specified accuracy criterion is met: executing a signal-optimization loop to drop a worst signal in a set of remaining signals” (CO pg. 3 ¶ above §3.2 “During operation, LRVS alternates between training and estimation periods. Each time a new estimator sensor or function may be chosen, ensuring that the algorithm adapts to the current context. In application scenarios where data is missing from a node or the node is replaced (temporarily or permanently), its correlated neighbor and associated estimation function is created based on previously collected data (training data)” wherein the alternating is the looping); and
“executing an observation-optimization loop one or more times to reduce an observation rate for the set of remaining signals” (previous citation and “The mechanism can also be applied for energy efficient network operation by assigning as many nodes as possible to the dependent set and choosing the highest ratio of estimation to training days that achieves acceptable estimation accuracy”. Replacing a node is dropping it and using inference to get a reading)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bahl and Gross with that of CO since a combination of known methods would yield predictable results. As shown in CO, cross-correlation is known in the art to be usable with sensors in order to determine a predicted output. Thus this same technique would operate in a normal and predictable manner with the sensors of Bahl and Gross.
	Note that independent claim 10 recites the same substantial subject matter as independent claim 1 only differing in embodiment. As such it is subject to the same rejection. The difference in embodiment including the non-transitory computer readable medium is taught by Bahl [0085] “In the context of software, the operations represent computer-executable instructions stored on one or more computer storage media that, when executed by one or more processors, enable the one or more processors to perform the recited operations.”
	Regarding claims 2 and 11, the Bahl, Gross, and CO references have been addressed above. Bahl further teaches “wherein the method additionally comprises optimizing an observation rate for the set of n signals” (Bahl [0078] “At 710, sensor data is requested from individual ones of the plurality of mobile devices at time intervals according to a selected one of the one or more combinations. In this way, the resource arbiter suppresses sensor data download, in order to meet various constraints, as noted above”).
	 
	Regarding claims 6 and 15, the Bahl, Gross, and CO references have been addressed above. Gross further teaches “wherein the inferential model is trained using a nonlinear, nonparametric (NLNP) regression technique” (Gross [0014] “when generating an inferential sensing model, the system uses a Logical Combination of Regression Primitives (LCORP) technique, a Non-Linear Non-Parametric (NLNP) regression technique, or another statistical or regression technique to generate a mathematical model that correlates sampled values of performance metrics”).
	Regarding claims 7 and 16, the Bahl, Gross, and CO references have been addressed above. Gross further teaches “wherein the NLNP regression technique comprises a Multivariate State Estimation Technique (MSET)” ([0014] “when generating an inferential sensing model, the system uses a Logical Combination of Regression Primitives (LCORP) technique, a Non-Linear Non-Parametric (NLNP) regression technique, or another statistical or regression technique to generate a mathematical model that correlates sampled values of performance metrics”).
	Regarding claims 8 and 17, the Bahl, Gross, and CO references have been addressed above. Gross further teaches “wherein the set of n signals can include: signals associated with physical performance parameters measured through sensors within the computer system; and signals associated with internal performance parameters maintained by software within the computer system” ([0026] “Internal sensors 102 and/or external sensors 104 can include physical sensors which can be coupled to server 100 to collect samples of system performance metrics such as temperatures, relative humidity, cumulative or differential vibrations, fan speed, acoustic signals, currents, voltages, time-domain reflectometry (TDR) readings, and miscellaneous environmental variables. Internal sensors 102 and/or external sensors 104 can also include software sensors that can be configured to collect samples of system performance metrics such as system throughput, transaction latencies, queue lengths, load on the central processing unit, load on the memory, load on the cache, I/O traffic, bus saturation metrics, FIFO overflow statistics, and various other system performance metrics gathered from software”)
	Regarding claim 9, the Bahl, Gross, and CO references have been addressed above. Gross further teaches “wherein detecting the incipient anomaly includes detecting one or more of the following: an impending failure of the computer system; and a malicious-intrusion event in the computer system” ([0042] “the control-and-monitoring mechanism can generate an alarm (step 310). In some embodiments of the present invention, the control-and-monitoring mechanism, (depending on the type of abnormality) can limit the operation of some or all of server 100 in an attempt to prevent the abnormality from worsening”).
	Regarding claim 18, Bahl teaches “a method for optimizing deployment of sensors and an observation rate in a computer system, comprising: generating a training data set by gathering a set of n signals from n sensors in the computer system during operation of the computer system” ([0065] “At 602, test sensor data from a set of one or more test mobile devices, along with associated training labels, are received. The virtual sensor will be developed such that it includes one or more inference models, the inference models configured to accept physical sensor data as input and to output inferences that represent predictions or estimates of a physical phenomenon based on the physical sensor data”);
“using an inferential model to replace one or more signals in the set of n signals with corresponding virtual signals” ([0050] “The inference model learner 402 and the sensor substituter 404 yield inference models M1 through Mn that are configured to accept sensor data of various types from the set of test devices”),
“iteratively performing the following operations while ensuring that a pre- specified accuracy criterion is met” ([0052] “The inference model bootstrapper 414 accepts as input the inferences output from the data labeler 412, as well as the confidence values, and utilizes semi-supervised machine learning to adapt the inference model from a single mobile device to multiple mobile devices. The inference model bootstrapper 414 uses those inferences that have associated high confidence values (e.g., uncertainties below a selected threshold) to learn the additional sensor models M2-new, M3-new . . . Mn-new, for the other mobile device. The inference model bootstrapper 414 repeats this process for each of the other mobile devices”), 
Bahl however does not explicitly teach the remaining limitations. Gross however teaches
“generating a design for an optimized version of the computer system, which includes sensors for the remaining signals, but does not include sensors for the replaced signals” (Gross [0040] “Server 100 then computes values for virtual sensors 106 (step 302). While doing so, server 100 inputs the values collected from internal sensors 102 into the inferential sensing model to determine estimated values for the virtual sensors 106. (Recall that virtual sensors 106 represent the absent external sensors 104 and any removed internal sensors 102.)”); 
“wherein during operation, the optimized version of the computer system computes the virtual signals from the remaining signals, which are sampled at the reduced observation rate” (“Server 100 then computes values for virtual sensors 106 (step 302). While doing so, server 100 inputs the values collected from internal sensors 102 into the inferential sensing model to determine estimated values for the virtual sensors 106.” Which is a reduced observation rate since the inferential model replaces sensors with virtual sensors), “and uses the virtual signals and the remaining signals while performing prognostic pattern-recognition operations to detect incipient anomalies that arise during execution of the computer system” ([0041] “server 100 forwards the computed values to a control-and-monitoring mechanism (step 304). The control-and-monitoring mechanism monitors both the values sampled by internal sensors 102 and the values computed for the virtual sensors 106. The control-and-monitoring mechanism then determines if an abnormality exists in the values (step 308). For example, an abnormality exists if a sampled or computed value indicates a vibration within the server has exceeded a threshold”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bahl with that of Gross since “As computer systems become more complex, it is desirable to provide more monitoring sensors. Unfortunately, additional physical sensors are costly. They also require support hardware (such as analog-to-digital (A/D) conversion chips) and consume precious real estate within the computer system” Gross [0007] which shows that by using virtual sensors to replace actual sensors, it is more efficient to the system.
Both references however do not teach autocorrelation or iterating. CO however teaches 
“wherein the virtual signals are computed based on cross-correlations with unreplaced remaining signals in the set of n signals” (CO pg. 1 right col. last ¶ “In order to address the long range estimation problem in sensor networks, we propose a long range virtual sensing (LRVS) framework that harnesses cross-correlation amongst sensors. The basic idea behind our LRVS estimation mechanism is to estimate data for a node by utilizing the sensed values from a correlated neighbor. Cross-correlation is a promising approach because sensors in the same system will all be subject to the same seasonal, diurnal and hidden contexts”); 
“executing a signal-optimization loop to drop a worst signal in a set of remaining signals” (CO pg. 3 ¶ above §3.2 “During operation, LRVS alternates between training and estimation periods. Each time a new estimator sensor or function may be chosen, ensuring that the algorithm adapts to the current context. In application scenarios where data is missing from a node or the node is replaced (temporarily or permanently), its correlated neighbor and associated estimation function is created based on previously collected data (training data)” wherein the alternating is the looping);
“executing an observation-optimization loop one or more times to reduce an observation rate for the set of remaining signals to produce a reduced observation rate” (previous citation and “The mechanism can also be applied for energy efficient network operation by assigning as many nodes as possible to the dependent set and choosing the highest ratio of estimation to training days that achieves acceptable estimation accuracy”. Replacing a node is dropping it and using inference to get a reading); and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bahl and Gross with that of CO since a combination of known methods would yield predictable results. As shown in CO, cross-correlation is known in the art to be usable with sensors in order to determine a predicted output. Thus this same technique would operate in a normal and predictable manner with the sensors of Bahl and Gross.
Regarding claims 21 and 22, the Bahl, Gross, and CO references have been addressed above. Gross further teaches “wherein the incipient anomalies include one or more of the following: an impending failure of the computer system; and a malicious-intrusion event in the computer system” ([0040]-[0041] “Server 100 then computes values for virtual sensors 106 (step 302). While doing so, server 100 inputs the values collected from internal sensors 102 into the inferential sensing model to determine estimated values for the virtual sensors 106. (Recall that virtual sensors 106 represent the absent external sensors 104 and any removed internal sensors 102.) For example, if a virtual sensor is designated as a temperature sensor, server 1 00 inputs the temperatures sensed by internal sensors 102 into the inferential sensing model and calculates an estimated value for the temperature for the virtual sensor using the inferential sensing model.” and “Next, server 100 forwards the computed values to a control-and-monitoring mechanism (step 304). The control-and-monitoring mechanism monitors both the values sampled by internal sensors 102 and the values computed for the virtual sensors 106. The control-and-monitoring mechanism then determines if an abnormality exists in the values (step 308). For example, an abnormality exists if a sampled or computed value indicates a vibration within the server has exceeded a threshold.”)
Claims 5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al. US 2013/0159223 in view of Gross et al. US 2008/0255819 further in view of Cardell-Oliver, Rachel, and Chayan Sarkar. "Robust sensor data collection over a long period using virtual sensing." [herein CO] and Liu et al. US 2012/0237117.
Regarding claims 5, 14, and 20, the Bahl, Gross, and CO references have been addressed above. Gross further teaches “wherein executing the observation- optimization loop comprises: dropping observations from the training data set to reduce an observation rate for the set of remaining signals” ([0040] “Server 100 then computes values for virtual sensors 106 (step 302). While doing so, server 100 inputs the values collected from internal sensors 102 into the inferential sensing model to determine estimated values for the virtual sensors 106. (Recall that virtual sensors 106 represent the absent external sensors 104 and any removed internal sensors 102.)”); 
“training and running the inferential model on the set of remaining signals with the reduced observation rate” ([0040] “While doing so, server 100 inputs the values collected from internal sensors 102 into the inferential sensing model to determine estimated values for the virtual sensors 106”); 
All references however do not explicitly teach root mean squared error. Liu however teaches
“calculating an RMSE” ([0051] “We conducted the alignment experiments for all three sets using both OGPM and BRM. Table 2, above, shows the RMSE results”); and 
“if the calculated RMSE exceeds a pre-specified threshold, terminating execution of the observation-optimization loop” ([0051] “For example, both algorithms were initialized with the same random trials and the termination condition was the same as well. That is, the alignment iteration exited if the alignment score F(p) could not increase further, or the landmark difference ( RMSE) between consecutive iterations was less than a pre-defined threshold,” which is conceptually similar, terminating a process upon RMSE meeting a threshold)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bahl, Gross, and CO with that of Liu since a combination of known methods would yield predictable results that is, it is known in the art to calculate RMSE and subsequently terminate a process upon the RMSE meeting a threshold. Thus this concept would operate in a normal and predictable manner with the system of Bahl, Gross, and CO.
Allowable Subject Matter
	No art has been cited for claims 4, 13, and 19.
	In particular, no prior art teaches executing an inner loop for each signal wherein RMSE is calculated without an excluded signal and identifying a worst signal yielding a lowest RMSE and subsequently dropping the worst signal.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124